PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/484,029
Filing Date: 6 Aug 2019
Appellant(s): Wacker Chemie AG



__________________
William G. Conger
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 6/27/22 and 7/18/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/4/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Interpretation
The term “nonporous” as recited in the claims is interpreted in light of appellant’s specification.
The instant specification teaches: 
[0049] The shell is generally nonporous. The carbonization of the carbon precursors leads inevitably to the nonporous shell.
[0050] The pores of the shell are preferably <10 nm, particularly preferably ≤ 5 nm and most preferably ≤ 2 nm (method of determination: pore size distribution by the BJH method (gas adsorption) in accordance with DIN 66134). 
[0051] The shell preferably has a porosity of ≤ 2% and particularly preferably ≤ 1% (method for determining the total porosity: 1 minus [ratio of apparent density (determined by means of xylene pycnometry in accordance with DIN 51901) and skeletal density (determined by means of He pycnometry in accordance with DIN 66137-2)]).

Appellant’s remarks filed on 10/5/21 further add that a nonporous shell within the scope of the instant invention should be non-porous to the extent that it is substantially impermeable to liquids.  This addendum is accepted by the Office.
Accordingly, “nonporous” of claim 16 is not interpreted to exclude pores, but is instead interpreted to describe a structure which is nonporous relative to the porous core, which contains pores of greater than 50 nm in diameter.  In other words, a structure which does not contain pores larger than 10 nm in diameter, such that the structure is substantially impermeable to liquid, is interpreted to be “nonporous” in the context of the claimed invention.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680) and Yushin (US 2014/0057179).
Regarding claims 16, 24 and 31, Liu teaches a core-shell composite particle (Figure 4), comprising: 
a core of a porous, carbon-based matrix (item 1 is a core without an external shell; paragraph [0040]) containing elemental silicon particles (items 3, paragraph [0040]; see also paragraph [0050-0051]) and pores (items 2, paragraph [0040]).

Claim 16 further requires that the core contains less than or equal to 1 % of the conductive additives selected from the Markush group listed in claim 16.  The suggested range includes 0% of the Markush species; therefore the claimed limitation can be met by the listed species being absent from the core.  
Of graphite and the other active materials included in the Markush group of claim 16, none are expressly taught as a required constituent of the core of Liu.  Accordingly, these materials may obviously be omitted because they are neither taught as required or desired constituents of the core.  As described in MPEP 2144.04 II, the omission of an element and its function is obvious when the neither the element not its function is required or desired.  

Liu does not teach that the silicon particles have an average size d50 of 1.5 to 15 microns determined by means of static light scattering. 
However, Liu does teach the average particle diameter of the silicon particles is 30 nm to 1 μm (paragraph [0013]).
The claimed silicon particle diameter range of the invention is found to be obvious over Liu because particles having “an average size d50 of 1.5 to 15 μm” as claimed is unpatentably close to the Liu disclosure of “the average particle diameter of the silicon particles is 30 nm to 1 μm” at paragraph [0013].  
Even if no overlap is disclosed, it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, particularly for instances where there is no showing of criticality to distinguish the claimed range from that of the prior art (MPEP 2144.05 I).  In this case, appellant’s as-filed specification describes silicon particles having average sizes (d50) of from 1 to 15 μm as effective (abstract and original specification at page 4 lines 4-10 [corresponding to published paragraph [0009]]).  The upper end of the Liu range (1 μm average diameter) definitively overlaps the 1 to 15 μm range disclosed in the originally filed specification, and the specification does not contain evidence of distinction between the 1 μm average diameter endpoint (as in appellant’s abstract and in Liu) and the 1.5 μm average diameter endpoint (as in claim 16), therefore, the prior art range is close enough to the claimed range so as to lack a critical difference, based on available evidence.  Accordingly, the claimed range is obvious over the disclosure of Liu.
Moreover, since both the claimed range and the range of Liu are both disclosed as “average” diameter ranges, each range suggests individual particles having diameters above and below the range endpoints expressed as averages, making overlap in individual particle sizes between the claimed range and prior art range more likely.
As to the requirement that the particle size is “determined by means of static light scattering”, this is a non-required process limitation within this product claim.  

Liu does not appear to teach an external nonporous shell disposed on the core composite particle, the shell being a nonporous shell obtainable by carbonization of one or more carbon precursors.
In the battery art, Yushin further teaches a silicon/carbon composite material comprising a silicon/carbon core (paragraphs [0037, 0045-0046]) surrounded by a carbon based coating as a protective layer which is impermeable to electrolyte solvent (paragraph [0067]).  Yushin further teaches the shell obtained by carbonization of one or more carbon precursors (paragraph [0093, 0118]).  
It would have been obvious to a person having ordinary skill in the art to form on a protective shell on the core particle of Liu, the shell absent of pores greater than 10 nm [as in claim 24] so that the shell may be functional as an electrolyte impermeable protective layer to protect the core as taught by Yushin.  To clarify, paragraph [0067] explains that the protective layer protects by excluding liquid electrolyte from inside the core, allowing SEI formation only in a stable fashion on the outside of the core, so as to prevent mechanical changes and breakage during battery cycling.
It is noted that the requirement that the shell is “obtained by carbonization…” describes a manner of making the product, without implying any new and specific structure to the particle beyond that suggested by the cited art.  Such product-by-process limitations do not patentably limit product claims which are limited by structure (MPEP 2113).  For completeness of record, the cited art does teach forming carbon structures by carbonization of precursors such as those listed in the claim (e.g. Liu paragraph [0020, 0024, 0093, 0118]).


Regarding claim 17, the cited art remains as applied to claim 16.  Liu does not expressly teach the matrix carbon is based on carbon obtained by carbonization of the listed precursors.  However, this limitation describes an intermediate product, not the final product.  Moreover, the “obtained by” language renders the claim a product-by-process claim which does not distinguish the claim unless the recited process step implies a specific structure (MPEP 2113).  In this case, no structure beyond that taught by Liu is suggested by the “obtained by” language and the claim is unpatentable over the previously cited art.

Regarding claim 18, the cited art remains as applied to claim 16.  Liu teaches composite particles comprising silicon particles contained in the pores of a carbon based matrix (see Figure 4).  Claims 18 further include limitations drawn to the method of making the composite particles.  However, these limitations are the process limitations of a product-by-process claim which does not distinguish the claim unless the recited process step implies a specific structure (MPEP 2113).  In this case, no structure beyond that taught by Liu is suggested by the recited process steps and the claim is unpatentable over the previously cited art.
For completeness, it is noted that Liu appears to teach the structure made by the same or substantially the same method as that described in claims 18, such as including providing silicon particles, coating the silicon particles with an oxide of silicon as sacrificial material, coating the first coated particles with a carbon material precursor, and subsequently removing the sacrificial material and carbonizing the precursor so as to form the composite particles (see Liu paragraphs [0041-0051]).  

Regarding claims 19, 20 and 22, the cited art remains as applied to claim 16.  Liu further teaches wherein a ratio of the volume of the pores of the matrix containing silicon particles to a volume of the silicon particles is ≥ 1.0 and ≤ 3 (paragraph [0015]).
Liu does not expressly teach the pores having an average diameter of from 50 nm to 22 microns, or more narrowly between 100 and 12 microns as in claim 20.  However, taking the volume of the pores as one to three times the volume of the silicon particles (30 nm to 1 micron diameter for silicon particles as in Liu paragraph [0013], see also [0080]) suggests a range of size for the pores lying within or at least substantially overlapping the claimed range.  Accordingly, the claimed pore size range and diameter ratio is found to be prima facie obvious over the teachings of the cited art.
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was obvious over and not patentably distinct from the prior art device (MPEP 2144.04 IVA).  In this case, the recitation of relative dimensions in claims 19, 20 and 22 do not appear to lead to or otherwise suggest a difference in performance of the claimed particles, compared to the composite particles as taught by the cited art.  

Regarding claim 21, the cited art remains as applied to claim 16.  Liu further teaches the silicon particles having a “diameter” as described in paragraph [0031] which is a characteristic of a spherical or spheroidal body, teaches the silicon particles as providing a template for the formation of pores as described in paragraph [0051], and portrays the particles and pores as isolated and spherical as schematically illustrated in Figure 4.  Thus, Liu teaches or at least suggests as obvious the pores to be isolated spherical or ellipsoidal pores as required by claim 21.

Regarding claim 23, the cited art remains as applied to claim 16.  As previously described, Yushin teaches a shell obtained by carbonization of a precursor to protect the composite particle.  Yushin further teaches the precursor generally as being a polymer (e.g. paragraph [0118]), but does not expressly teach the polymer being selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms.
However, Liu does teach carbon source precursor material being of a type selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms (e.g. “sucrose” at paragraph [0024]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a material of a type selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms as the precursor of the shell layer since this type of material was known in the art at the time of invention as useful specifically as the precursor material for providing a carbon component within a composite active material.  
To be clear, as previously described in the rejection of base claim 16, the “obtained by carbonizing…” limitation is a product-by-process limitation.  As described in MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, but instead only by the structure implied by the steps. In this case, the limitations added by dependent claim are not found to provide any specific structure to the product beyond that suggested by the combined art as described in the rejection, thus the claim is unpatentable over the cited art.  


Regarding claims 25-28, the cited art remains as applied to claim 16.  As described in the rejection of claim 16, taken in combination Liu and Yushin teach composite core-shell particles having a porous carbon/silicon core as taught by Liu, and further having a protective shell layer which is impermeable to electrolyte solvent as taught by Yushin.
Yushin only qualitatively describes the porous nature of the shell by describing the shell as permeable to ions but impermeable [liquid] solvent molecules (paragraphs [0066-0067]), but does not quantitatively characterize the impermeable shell and is thus silent as to the features of claims 25-27.
However, the quantified characteristics [porosity less than 2% as in claim 25, porosity less than 1% as in claim 26, liquid impermeability greater than 96% as in claim 27] are implicitly taught by, or at least obvious in view of, Yushin’s teaching that the shell is impermeable to solvent molecules since a structure configured to block passage of solvent molecules would be expected to have a porosity of less than 1% and a liquid impermeability of less than 96%.  
Actual measurement of these characteristics, found to be implicit or at least obvious in view of the structure described by Yushin, is not required of the prior art (“the inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness… inherent feature need not be recognized [measured] at the time of invention” MPEP 2112 I-III).
As to the finding of obviousness, it is further the position of the Office that the porosity and impermeability values of the claims are obvious in view of the disclosure of Yushin notwithstanding the lack of an express teaching of overlapping values.  MPEP 2144.05 I clarifies that a prima facie case of obviousness exists even when the range given by the prior art does not overlap the claimed range, but is close enough that a skilled artisan would have expected the same properties to be resultant.  In this case, since the low porosity and high impermeability values recited in the claims do not provide any significant consequence other than the electrolyte solvent impermeability which is also taught by Yushin, the claimed range is found to be obvious in view of the structure suggested Yushin.

Regarding claim 31, the cited art remains as applied to claim 16.  Liu further teaches the composite particles as described in the rejection of claim 16 as a part of an electrode (paragraph [0002, 0011, 0013]), wherein the electrode is an anode [negative electrode] of a lithium ion battery (paragraph [0002, 0021, 0051]).
Liu does not explicitly teach the battery further including each of a first electrode as a cathode, a second electrode as an anode, a membrane arranged between the two electrodes as a separator, and an electrolyte which contains lithium ions.
However, all of these components are conventional components of a lithium ion battery.  For example, Yushin teaches a lithium ion battery (Figure 25, paragraph [0123]) having a first electrode as a cathode (item 2503), a second electrode as an anode (item 2502), a membrane arranged between the two electrodes as a separator (item 2504), and an electrolyte which contains lithium ions and with which the two electrodes are impregnated (paragraph [0123]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to include these conventional lithium ion battery components in order to construct a battery using the negative electrode material expressly taught by Liu.


Claim 17 is under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Yushin (US 2014/0057179) and Gross (US 8962190).
Regarding claims 17, Liu does not expressly teach wherein the matrix is based on carbon which is obtained by carbonization of one or more carbon precursors selected from the group consisting of resorcinol-formaldehyde resin, phenol-formaldehyde resin, lignin and polyacrylonitrile.
In the battery art, Gross teaches forming a carbon matrix using resorcinol formaldehyde for the benefit of producing an electrically conductive porous foam [matrix] which desirably retains capacity while minimizing cracking (c1:55-65; c11:19-24).
It would have been obvious to a person having ordinary skill in the art at the time of invention to base the matrix on carbon obtained by carbonization of precursors listed in claim 2 for the benefit of achieving a sturdy carbon matrix which provides desirable capacity and structural stability for the electrode formed therefrom as taught by Gross.


Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Yushin (US 2014/0057179) and Aoyama (JP 2003-007342).
Regarding claim 32, the cited art remains as applied to claim 31.  Claim 32 further requires that the anode material of the lithium ion battery, when fully charged, is only partially lithiated, which is not expressly taught by Liu.
However, as described in MPEP 2114, the manner of operating a device does not differentiate the device from the prior art.  In this case, the “fully charged” state of the battery is a controllable operating parameter than can be set and selected as a manner of operating the device, such that the “fully charged” state leaves the anode only partially lithiated.*  
*In support of this assertion by the Office, consider appellant’s specification at page 20 lines 4-15 (published paragraph [0095]), emphasis added, which clarifies that a lithium ion battery can be “configured and/or are preferably operated in such a way that the material of the anode (anode material), in particular the core-shell composite particles, is only partially lithiated in the fully charged battery”.
Accordingly operating a battery such that ‘the anode material of the lithium ion battery, when fully charged, is only partially lithiated’ describes a manner of using the battery rather than a structural feature of the battery; therefore, this limitation does not patentably distinguish the claimed product from that of Liu.
Alternatively, in the battery art, Aoyama teaches that a battery comprising a negative electrode active material including silicon which is lithiated by lithium ions during charging should be less than fully lithiated at full charge for the benefit of avoiding undesirably large expansion of the active material (paragraph [0015]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the lithium ion battery of Liu such that the anode material of the lithium ion battery, when fully charged, is only partially lithiated for the benefit of avoiding undesirably large expansion of the active material as taught by Liu.

Regarding claims 34, Liu remains as applied to claim 32.  Liu does not appear to teach wherein the capacity of the silicon of the anode material of the lithium ion battery is utilized to an extent of ≤ 80%, based on the maximum capacity of 4200 mAh per gram of silicon.
However, Aoyama teaches that a silicon-lithium system could be lithiated to values of x = 5 at paragraph [0005], but paragraph [0015] teaches lithiation only to values of x<4 [which is 80% of x=5] for the benefit of suppressing undesirable swelling.  Aoyama further teaches exemplary capacities of 2500 and 2000 mAh at paragraphs[0042] and [0064], respectively and other values lower than 80% of 4200 at Tables 1-5.  
It would have been obvious to a person having ordinary skill in the art at the time of invention to lithiate only to a Li:Si ratio of 4.0 or less and to utilize a battery capacity ≤ 80% of the 4200 mAh per gram maximum capacity of silicon, for the benefit of insuring that undesirable swelling associated with over lithiation is avoided as taught by Aoyama.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Yushin (US 2014/0057179), Aoyama (JP 2003-007342) and Hirowatari (US 2015/0303513).
Regarding claim 33, Liu remains as applied to claim 32.  Liu does not appear to teach wherein the ratio of the lithium capacity of the anode to the lithium capacity of the cathode is ≥ 1.15. 
In the battery art, Hirowatari teaches the ratio of the lithium capacity of the anode to the lithium capacity should preferably be between 2 and 6 for the benefit of optimizing space, capacity and cycle durability (paragraph [0038]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to set the ratio of the lithium capacity of the anode to the lithium capacity of the cathode to ≥ 1.15 for the benefit of optimizing space, capacity and cycle durability of the battery as taught by Hirowatari.


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

To simplify issues for appeal, Kim (US 2014/0050983) is withdrawn from all of the obviousness rejections set forth in the Final Rejection mailed on 1/4/22.  Instead, Liu is relied on as above to address the silicon particle size requirement of claim 1.  


(2) Response to Argument
Appellant’s arguments filed on 6/27/22 have been fully considered, but are not persuasive.  Appellant presents the following arguments against the combination rejection.  
The Office incorrectly states that Liu Figure 4 teaches a core-shell particle at section 12 of the Final Rejection, but correctly states that Liu does not appear to teach an external nonporous shell disposed on the core of the composite particle at section 15.  Liu does not teach providing a nonporous shell on the particle; therefore, assertion that Liu teaches a core-shell particle is incorrect (appellant remarks page 11, last paragraph)  
In response, the Office agrees that Liu does not teach a core-shell composite particle in Figure 4; the statement that “Liu teaches a core-shell composite particle” is an oversight that has been corrected.  Yushin is relied on to teach providing a nonporous shell onto a core particle.  

Adding a nonporous shell would defeat the aim of Liu which is to allow the electrolyte to accumulate in the “reserve pores” in the porous matrix, thereby reducing lithium ion migration paths (appellant remarks page 12, first paragraph).  
In response, the Office respectfully disagrees that the “aim” of Liu is to allow electrolyte to accumulate in the reserved pores, thereby providing an embodiment with reduced lithium ion migration paths.  Instead, the Office finds that the aim of Liu is “to provide a silicon-carbon composite negative electrode material having a three-dimensional reserved pore structure with high capacity, long cycle life, and excellent rate performance” as recited in Liu paragraph [0011].  The “reserved pore structure” is the structure that is created upon removal of a silica template from a preform to provide silicon particles contained in the reserved pores as described in Liu paragraph [0021].  Liu further clarifies that prior art silicon-carbon materials “can not completely solve the expansion problem of silicon during charge and discharge” (Liu paragraph [0009]), but that in Liu’s invention, “a three-dimensional expansion space is reserved around each one or several of the silicon particles” (paragraph [0014]).  Thus, the aim of Liu is clearly to provide a silicon carbon composite anode material, wherein silicon particles are provided in reserve pores of a carbon matrix in order to allow expansion and contraction of the silicon particles.  
Only Liu paragraph [0031] refers to electrolyte with respect to the reserve pore structure by stating, “The reserved pore structure in the material can store the electrolyte around the nano-silicon, forming a plurality of local micro-electrolyte storage containers, on the one hand ensuring the electrical contact between the silicon and the highly conductive carbon matrix, and on the other hand, greatly reducing the lithium ion The migration path enables lithium ions to be efficiently deintercalated at high speed to achieve the purpose of improving the rate performance”.  Thus, Liu teaches an additional advantageous consequence associated with using the reserved pore structure; however, this additional advantageous consequence is not found to be the “aim” of Liu’s invention, which is instead to address the prior art deficiencies discussed in the Liu Background section which characterizes silicon expansion as the “biggest problem” associated with commercial use of silicon as active material (paragraph [0004]).
Therefore, although adding a nonporous shell may limit or reduce the additional advantage described in Liu paragraph [0031], such a shell would not defeat the aim of Liu as argued by appellant.  

The Office cites Yushin as teaching a liquid electrolyte impermeable protective shell that may be applied to a silicon/carbon core; however, this embodiment is one of at least 15 embodiments disclosed in Yushin.  There is no motivation for one skilled in the art to select the protective layer embodiment used by the Examiner from among the many embodiments disclosed by Yushin (remarks page 12).  
In response, this argument is not found persuasive at least because Yushin teaches that the shell is functional for protecting the core by preventing or controlling solid electrolyte interphase SEI layer formation (Yushin paragraph [0067]).  Since a distinct benefit is taught by Yushin for using the shell, there is motivation for adding the shell to a prior art particle from a different reference under a teaching-suggestion-motivation rationale as described in MPEP 2141.  The disclosure of other embodiments in Yushin which do not utilize a protective shell does nothing to discredit the benefit taught to be associated with use of the protective shell.  While the Office agrees that other alternative embodiments of Yushin may be desirable for modifying Liu for different reasons, the presence of alternatives does not make the relied on embodiment less obvious.  
It is noted that the benefit associated with the protective shell reported by Yushin of preventing liquid electrolyte from entering the core, preventing SEI layer formation inside the core, but allowing only controlled SEI growth outside the core, ultimately leading to improved cycle stability by “preventing mechanical changes and breakage during subsequent cycles” (paragraphs [0067, 0041, 0045]) appears to be substantially the same benefit as appellant reports for providing the nonporous shell (0103, 0004 appellant’s specification at page 2 lines 1-15 and page 22 lines 11-27).  Thus, a cycle life improvement is an expected benefit associated with the use of such a pore.  

Adding a nonporous core to the Liu particle would abrogate the benefits disclosed by Liu because liquid electrolyte would no longer be able to move into the reserved pores of the composite particles (remarks page 13, first paragraph).  
In response, firstly, although Liu [0031] does teach that an embodiment wherein liquid penetrates the core so that the reserved pore structure functions as micro-electrolyte storage containers leads to efficient ion migration to achieve improved rate performance (paragraph [0031]), but Liu does NOT teach that liquid electrolyte MUST be conveyed to the silicon particles contained within the core.  To the contrary, Yushin expressly teaches a shell-less embodiment where liquid may enter a silicon/carbon core particle (e.g. Yushin Figure 1) and an alternate embodiment wherein a protective shell 208 is provided onto the silicon/carbon core particle (e.g. Yushin Figure 2, 15).  The Yushin shell is expressly characterized as impermeable to liquid electrolyte, but permeable to lithium ions which interact with the active material [silicon within the core] (Yushin paragraphs [0065-0067, 0041]).  Therefore, the shell would not destroy the functionality of Liu if applied to the Liu particle as a core.  
Moreover, the Yushin shell would add a benefit relevant to the Liu particle because the Yushin shell is a protective shell functional for “preventing mechanical changes and breakage during subsequent cycles” as described in paragraph [0067], thereby aiding at least in achievement of long cycle life.  Additionally, the Yushin shell inhibits or controls solid electrolyte interphase SEI formation (Yushin paragraph [0067]), with SEI formation deteriorating battery capacity (paragraph [0045]).  Long cycle life and high capacity are two of the goals of Liu mentioned by Liu at paragraph [0011], thus adding a protective shell as taught by Yushin is a beneficial modification to Liu.   
Appellant argues that Liu’s paragraph [0031] teaching that allowing liquid electrolyte to enter the reserved pores facilitates improved rater performance; therefore, blocking of the electrolyte from entering the pores via the Yushin protective shell is excluded as an obvious modification of Liu.  However, a skilled artisan could weigh the benefits disclosed by Yushin against the teaching of Liu paragraph [0031] and decide on his/her own whether to make the modification.  Alternatively, the Yushin Figure 15 embodiment teaches that even with a protective shell 208, the core particle could be provided with channel pores 1114, with the channel pores 1114 functional to provide “fast ion diffusion” as described in Yushin paragraph [0101].  Thus, the use of the Yushin shell is not found to necessarily prevent fast ion diffusion, argued by appellant to be associated with the the improved rate performance achieved by the Liu paragraph [0031] teaching.  Claim 16 as worded does not exclude from including channeled pores, thus, such channels could be included if desired by a skilled artisan in order to address any ion diffusion rate inadequacies added by use of the protective shell.

The Examiner previously cites paragraph [0101-0102] of Yushin for teaching that liquid electrolyte entering the core and may slow ionic transport by forming solid electrolyte interphase; however, this section of Yushin refers to Figure 11 which lacks a protective shell and does not teach as purported by the Examiner (remarks page 14).  
In response, Yushin paragraph [0101-0102] expressly states, “the electrolyte infiltrates the smaller scaffolding matrix pores and partially decomposes at low potentials to form an SEI layer having relatively low ionic conductivity”, clearly teaching that the presence of the electrolyte within the core is undesirable due to decreased ionic conductivity.  Yushin suggests that the effects of this undesirable process may be reduced by adding the channel pores 1114 as in Figure 11.  However, the skilled artisan would still understand that preventing the liquid from entering the core with a protective layer 208 could disrupt the formation of SEI in the first place.  Such a layer 208 is disclosed by Yushin as useable with a channeled structure (Figure 15) or without a channeled structure (Figure 2).  Thus, regardless of whether or not channels 1114 are employed to address the formation of SEI within the core, Yushin’s teaching that the electrolyte may decompose within the core to form ion-conductivity inhibiting phases is relevant to the combined embodiment because Liu’s unshelled embodiments allow liquid electrolyte to penetrate the core.  

Yushin’s core and scaffolding matrix only utilized nanosized particles which are significantly smaller than the 1.5-15 microns silicon particles of appellant’s claim 16 (remarks page 15, last paragraph). 
In response, Yushin is not relied on to teach the structure of the core including micron sized silicon particles which is instead taught by Liu.  Yushin is an additional reference relied on to teach the nonporous shell and benefits associated with use of such a shell so as to address a deficiency of Liu.

The Office provides no sound reasoning why the skilled artisan would choose a less effective method of ion transport in the face of undisputed long felt need to improve lithium ion batteries (remarks page 17, middle paragraph).  
In response, as described above, the proposed Yushin modification of Liu would improve the battery by improving stability and inhibiting capacity loss; therefore a skilled artisan could weigh these improvements against any slowing of ion transport caused by the use of a liquid electrolyte impermeable shell, putting such a modification squarely in the .  Moreover, it is not clear that the use of a liquid impermeable shell necessarily leads to slowed ionic transport because: i) the liquid entering the core could cause low ion conducting phase in view of Yushin paragraph [0102], and ii) if slowed ion transport was observed, the skilled artisan could employ channel pores 1114 to speed ion transmission (“In some applications it may be desirable to further increase ion transport within the composite particle structure”, Yushin paragraph [0100]), even if an impermeable shell is used as in Yushin Figure 15.  Claim 16 is silent to the presence of channeled pores.

The “reserved pores” of Liu are a salient and necessary part of his invention which must be retained in any combination of references intended to modify Liu; the cited art cannot teach away from the claimed invnetion (remarks page 17, middle paragraph).  
In response, the Office agrees with the assessment by appellant’s counsel.  However, the Office finds that the “reserved pores” are structures employed such that “a three-dimensional expansion space is reserved around each one or several of the silicon particles” as described in Liu paragraph [0014] for the benefit of addressing the large volume change of silicon particles which is characterized by Liu as the “biggest problem” associated with the use of silicon as negative electrode active material (paragraph [0004]).  Since in the Liu-Yusin combined embodiment the reserved pores still serve to allow for expansion of silicon particles, the proposed modification does not destroy or otherwise alter the reserved pores so as to provide an inoperable embodiment.  The Office disagrees with counsel’s assertion that the reserve pores of Liu must have liquid electrolyte contained therein to be functional in the context of Liu.  Liu does not teach away from a protective shell as in Yushin, at least because Liu is silent as to the use of a protective shell and is silent as to any undesirable consequences associated with at least partially relying on ionic phase transport of Li+ ions as in the Yushin embodiments at Figures 2 and 15. 

  None of the cited references disclose, teach or suggest appellant’s claimed silicon particle size.  Appellant further argues that Liu teaches silicon particles having an average particle diameter of 30 nm to 1 μm (e.g. Liu paragraph [0013]), but that the examples teach that an upper limit of 1 should not be exceeded such that the claimed silicon particle size range is nonobvious over Liu.  Appellant notes that Liu example 5 utilized the largest silicon particles [1 μm] and exhibited the lowest stability among Liu’s examples in support of the argument (remarks page 18, last paragraph).  
In response, the Office acknowledges that Liu does not expressly teach silicon particles should have an average size d50 of 1.5 to 15 μm, but is not persuaded that the claimed range of 1.5 to 15 μm is nonobvious over Liu.  Liu example 5 utilizes 1 μm silicon particles which were tested to yield “a capacity retention rate of 90.4%, indicating good cycle stability” as described in Liu paragraph [0097].  Liu does not teach any undesirable results achieved for silicon diameters higher than 1 μm, and particularly is silent as to the result expected if 1.5 μm silicon particles were used.  Appellant characterizes the 1 μm embodiment of Example 5 as the “least desirable” having the worst stability; but least desirable is not equivalent to nonobvious, particularly when weighed against Liu’s characterization of the Example 5 embodiment as “good”.  Furthermore, there is no evidence present to distinguish the 1 μm embodiment of Liu Example 5 with the 1.5 micron endpoint of the range in current claim 16.  The arguments of counsel on page 18 cannot take the place of evidence in the record.  
In support of the Office’s finding that the claimed range is obvious over the Liu disclosed range, appellant’s as-filed specification describes silicon particles having average sizes (d50) of from 1 to 15 μm as effective (appellant’s abstract and specification page 4 lines 4-10, published paragraph [0009]).  The upper end of the Liu range (1 μm average diameter)  is close to the claimed range of 1.5 to 15 μm, definitively overlaps the 1 to 15 μm range disclosed in the originally filed specification, and the specification does not contain evidence of distinction between the 1 μm average diameter endpoint (as in appellant’s abstract and in Liu) and the 1.5 μm average diameter endpoint (as in claim 16).  Therefore, the prior art range is close enough to the claimed range so as to lack a critical difference, based on available evidence. It has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, particularly for instances where there is no showing of criticality to distinguish the claimed range from that of the prior art (MPEP 2144.05 I).   

Kim does not cure the deficiency of Liu with respect to silicon particle size at least because Kim teaches SiOx particles with x between 0.5 and 1.5 rather than silicon particles (remarks page 19-24).  
In response, Kim’s teaching that x is between 0.5 and 1.5 is limited to “some embodiments” as in paragraph [0012], and Kim teaches a Comparative Example using 1 μm diameter silicon particles at paragraph [0117], indicating that the use of silicon particles may be within the scope of Kim.  However, to simplify issues for appeal, Kim is withdrawn from the obviousness rejection.  Instead, Liu is relied on as above to address the silicon particle size requirement of claim 1.  
As described in MPEP 1207.03(a) II part 3, the removal of one or more references from the statement of rejection under 35 U.S.C. 103 does not constitute a new ground of rejection, provided that the rejection relies on the same teachings of the remaining references to support the 35 U.S.C. 103 rejection.  In this case, the Final rejection states that Liu does teach silicon particles of 30 nm to 1 μm average diameter, and the maintained rejection relies on this teaching to support the obviousness of the claimed average silicon particle size range.  Appellant’s further arguments against Kim as applied in combination with Liu are now deemed moot.

Appellant has shown by actual examples that surprising, unexpected and unpredictable results are associated with appellant’s invention.  The Examiner has found that the results are not described in the as-filed specification, or any other timely submitted evidence, as surprising, unexpected, or unpredictable; however, the Examiner’s reliance on the absence of these words is misguided.  Appellant points to improved results of appellant’s Table 1 as evidence of surprising results, particularly the showing that the theoretical specific capacity of the 800 nm silicon particle embodiment is 1356, while the theoretical specific capacity of the 4500 nm silicon particle embodiment is as high as 2547 mAh/g (remarks page 25).  
In response, the Office finds it important that appellant’s specification has not used words like “unexpected” and “surprising” to characterize the different results associated with the claimed invention at least because i) beneficial results are not necessarily unexpected results (MPEP 716.02(c)), and ii) the arguments of counsel cannot take the place of evidence in the record (MPEP 716.01(c)).  In this case, the characterization of the improved results as surprising, unexpected, and unpredicatable on page 25 of the remarks is merely counsel’s opinion.  Further, theoretical specific capacity values reported in appellant’s Table 1 are calculated values based on elemental composition (appellant’s specification at page 25 lines 20-30, published paragraph [0116]), apparently indicating that the values are in line with known scientific understanding at the time of invention.  Thus, the reported theoretical capacity difference between the 800 nm silicon particle embodiment and the 4500 nm silicon particle embodiment appears to represent an expected result.  Counsel’s given opinion is certainly insufficient to meet appellant’s burden by proving that the reported results are indeed unexpected and surprising.
It is again noted that the benefit associated with the protective shell reported by Yushin of preventing liquid electrolyte from entering the core, preventing SEI layer formation inside the core, but allowing only controlled SEI growth outside the core, ultimately leading to improved cycle stability by “preventing mechanical changes and breakage during subsequent cycles” (paragraphs [0067, 0041, 0045]) appears to be substantially the same benefit as appellant reports for providing the nonporous shell (0103, 0004 appellant’s specification at page 2 lines 1-15 and page 22 lines 11-27).  Thus, a cycle life improvement is an expected, rather than unexpected, benefit associated with the use of such a pore.  

The Office has previously stated that “applicant acknowledges that Liu teaches a silicon particle size range that extends at least as high as 1 micron.  The claimed range is 1.5 to 15 microns; however, applicant’s originally filed specification suggests a range of 1 to 15 microns as that associated with desirable properties (appellant’s abstract, specification at page 4 lines 4-10, paragraph [0009]).  There is no evidence of record tending to demonstrate substantial difference between 1 micron silicon particles (expressly taught by Liu and the lower end of applicant’s original range) and 1.5 micron silicon particles (the lower end of the currently claimed range)” on page 3 of the Advisory Action.  However, appellant does not have to distinguish the claimed invention from appellant’s own disclosure.  Appellant’s demonstration that 4.5 μm silicon particles is superior to 800 nm silicon particles as in appellant’s examples is sufficient (remarks page 26).  
In response, it has been held that to be of probative value, evidence of unexpected results must: i) be commensurate in scope with the claimed invention (MPEP 716.02(d)), and ii) compare the claimed invention to the closest prior art (MPEP 716.02(e)).  In this case, the Office is not requiring appellant to distinguish the claimed invention from appellant’s own disclosure, but is instead finding that there is no evidence that distinguishes the claimed invention from the closest prior art.  More specifically, appellant’s experimental evidence shows that 4.5 μm silicon sphere embodiments outperform 800 nm silicon sphere embodiments; however, the claimed range extends as low as 1.5 μm, while the prior art range extends as high as 1 μm.  There is no evidence which distinguishes the claimed invention from the closest prior art by comparing 1 μm silicon particle embodiments from 1.5 micron silicon particle embodiments.

    The Office has improperly combined the references by picking and choosing isolated portions using appellant’s claims as a template (remarks page 27-28).  
In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the Office uses only knowledge available through the prior art and/or the ordinary skill and creativity of an artisan in the field at the time of invention in order to craft the rejection; therefore, no improper hindsight analysis was utilized.

As to claims 19 and 20, Kim and Yushin do not disclose any pore size and Liu discloses pores which are suitable for his particles.  The Liu pores would be suited to nano-sized particles and thus do not suggest pores of the claimed dimensions.  Moreover, the Office has improperly “pick and choose” pore sizes randomly from the cited art, improperly using appellant’s claims as a framework to construct the rejection. (remarks page 30 middle paragraph).  
In response, firstly, Liu expressly teaches particle diameters up to 1 micron and pores of 1 to 3 times this diameter, thus the claim is obvious over Liu.  The Office has not improperly crafted the rejection of claims 19-20 by inappropriately lifting random teachings of a reference or using impermissible hindsight because only information available from the prior art at the time of invention and/or the ordinary skill and creativity of an artisan in the field at the time of invention was used to construct the rejections.
It is noted that Kim is withdrawn from the obviousness rejection.  Instead, Liu is relied on as above to address the silicon particle size requirement of claim 1.  

As to claim 23, Liu does not teach a shell; therefore, Liu cannot be relied on to teach the claimed carbon precursors (remarks page 30 last paragraph).  
In response, the rejection of claim 23 is based on a combination of references, and relies on Yushin for teaching a shell carbonized from carbon precursors, and Liu to teach a particular carbonizable precursor from among the named species.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Additionally, claim 23 is a product claim, with the “obtained by carbonizing…” limitation being a product-by-process limitation as previously described in claim 16.  As described in MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, but instead only by the structure implied by the steps. In this case, the limitations added by dependent claim are not found to provide any specific structure to the product beyond that suggested by the combined art as described in the rejection, thus the claim is unpatentable over the cited art.  

As to claim 24, Yushin, relied on by the Office to teach the nonporous shell, does not expressly teach a pore size within the shells of less than 10 nm, and is non-enabling for such a feature.  Appellant further argues that Yushin is a non-enabling reference as to this feature (remarks page 31).  
In response, Yushin teaches that the inventive shell is impermeable to liquid electrolyte, but permeable lithium ions (paragraphs [0065-0067]).  This is the same permeability characteristic that is achieved by appellant’s shell (appellant’s specification at page 13 lines 4-8 and page 22 lines 11-27, published paragraph [0053, 0103]); therefore, the shells of Yushin and of appellant’s invention are found to be functionally the same.  Moreover, the skilled artisan would have understood that large pores would allow liquid solvent to penetrate therethrough; therefore, it would have been obvious to configure the shell to exclude large pores from the shell.  Any difference in the pore size of any pores in the Yushin shell and appellant’s shell is found to be a mere difference in scale without functional consequence.  It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IVA).  As to the argument that Yushin is a non-enabling reference, Yushin expressly teaches the shell as functional for blocking liquid electrolyte but allowing ionic transport, and is deemed operable in that respect, thus the claimed invention is obvious with the “< 10 nm” limitation being obvious for reasons described herein.

As to claims 25-27, none of the references teach permeability as a result effective variable.  Additionally, the Examiner’s finding that achieving the claimed values of porosity and/or impermeability are implicitly taught, or at least obvious in view of Yushin’s teaching that the shell is impermeable to solvent molecules is an argument of inherency based on a feature which has not been shown to be necessarily present (remarks page 32).  
In response, the argument is not an argument of inherence of the claimed ranges.  Instead, the Office finds that a skilled artisan at the time of invention would have understood the correlation between shell porosity, shell impermeability, and Yushin’s teaching that the shell should be impermeable to electrolyte liquid, but permeable to lithium ions.  A shell having high porosity or low impermeability could not block a liquid solvent, therefore, Yushin’s teaching of a liquid impermeable shell is an implicit teaching of low porosity and high impermeability.  As to the specific values, the claimed ranges are found to be obvious because they suggest the properties needed by Yushin, particularly considering that the porosity has no minimum value and the impermeability has no maximum value.  Accordingly, claims 25-26 remain found obvious over the cited art.  

As to claim 17, Gross does not execute the method of production as does appellant, and instead forms a foam structure using a different method (remarks page 33).  
In response, this argument is not found to be commensurate in scope with claim 17 which only further limits claim 16 by reciting specific materials from which the carbon-based matrix may be obtained.  The differences in method of production between Gross and appellant do not discount Gross’ positive teaching of the claimed feature for which Gross is relied.

As to claims 32 and 34, Aoyoma only makes a limitation for the first charge, whereas claims 32 restrict the lithiation of the anode material (remarks page 33).  
In response, the arguments is not found to be commensurate in scope with claims 32 and 34 which do not exclude a first charge as allegedly taught by Aoyoma from being readable on the charge recited in the claims. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        
Conferees:
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723                                                                                                                                                                                                        
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.